Plaintiff in error was convicted in the district court of Oklahoma county on an information which charged the crime of obtaining property under false pretenses from one A.M. DeBolt, in said county, on or about September 1st, 1911, and was, in accordance with the verdict of the jury, sentenced to pay a fine of eighteen hundred and twenty dollars, and in default of the payment of said fine to be confined in the county jail until the same is satisfied as by law provided.
From this judgment an appeal was attempted to be taken by case-made. January 13th, 1913, the Attorney General filed a motion to dismiss the appeal for the following reasons: "Because the record discloses that this is an attempted appeal, by case-made alone, from a judgment of conviction for a felony rendered in the district court of Oklahoma county on the 5th day of July, 1912, at which time the court granted 30 days to plaintiff to prepare and serve case-made on the county attorney. Thereafter, to wit: On the 3rd day of August, 1912, the trial court granted 30 days additional to the time theretofore granted in which to prepare and serve said case-made. Thereafter, to wit: On September 3, 1912, the court granted 30 days additional to the time theretofore granted in which to prepare and serve said case-made, making a total of 90 days from the 5th day of July, 1912, in which to prepare and serve said said case. Said 90 days expiring on and with the 3rd day of October, 1912. Thereafter, to wit: On the 6th day of October, 1912, the trial court attempted to make another and additional order extending time to prepare and serve such case, as also attempted orders of October 31, 1912, and November 30, 1912. But such orders were wholly void because the jurisdiction of the court to make any order extending time to serve case after the order of September 3, 1912, expired on and with October 3, 1912. Said case-made was not served upon the county attorney until the 17th day of December, 1912."
From an examination of the record we find that it does not contain a certificate of the clerk of the district court, certifying to the record proper. Upon hearing this day had, the motion of the Attorney General to require good and sufficient appeal bond, the court finds that no sufficient bond has been given in said cause. And further finds that said case-made was not served within the time properly allowed by the court, and that the motion to dismiss should be sustained. The purported appeal is therefore dismissed, and the cause remanded the district court of Oklahoma county, with direction to enforce its judgment and sentence therein. *Page 719